UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2017 Commission File Number: 001-38049 Azul S.A. (Name of Registrant) Edifício Jatobá, 8th floor, Castelo Branco Office Park Avenida Marcos Penteado de Ulhôa Rodrigues, 939 Tamboré, Barueri, São Paulo, SP 06460-040, Brazil. +55 (11)4831 2880 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form 40-F. Form 20-F x Form 40-F  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes  No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes  No x Azul Announces Execution of Post-IPO Shareholders ’ Agreement S ã o Paulo, Sep 4, 2017 – Azul S.A., “ Azul ” , (B3: AZUL4, NYSE: AZUL) announces today the execution of a new shareholders ’ agreement among David Gary Neeleman, Trip Participa çõ es S.A., Trip Investimentos Ltda., Rio Novo Loca çõ es Ltda. (Trip Participa çõ es S.A., Trip Investimentos Ltda. and Rio Novo Loca çõ es Ltda, collectively, the “ TRIP former shareholders ” , and together with Mr. Neeleman, the “ Principal Common Shareholders ” ), CALFINCO, Inc. ( “ CALFINCO ” ) and Hainan Airlines Co., Ltd. ( “ Hainan ” , and together with CALFINCO, the “ Principal Preferred Shareholders ” ) dated as of September 1, 2017 (the “ Post-IPO Shareholders ’ Agreement ” ), which new agreement has been contemplated by that certain investment agreement by and between Azul, the Principal Common Shareholders and the Principal Preferred Shareholders, as amended, most recently on August 3, 2016 (the “ Investment Agreement ” ). The Post-IPO Shareholders ’ Agreement has been entered into to grant the Principal Common Shareholders and the Principal Preferred Shareholders certain rights as contemplated in the Investment Agreement, including: (i) the right of the TRIP former shareholders, so long as such shareholders own at least 5% of Azul ’ s common shares outstanding, to approve any amendment to Azul ’ s by laws that adversely affects the rights of the TRIP former shareholders by affirmative approval of not less than a majority of the affected TRIP former shareholders; (ii) various provisions governing the Principal Common Shareholders ’ and the Principal Preferred Shareholders ’ rights with respect to elections to the board of directors, including (a) the right of the TRIP former shareholders to appoint three directors so long as such shareholders own at least 20% of Azul ’ s common shares outstanding, two directors so long as such shareholders own at least 10% of Azul ’ s common shares outstanding, and one director so long as such shareholders own at least 5% of Azul ’ s common shares outstanding, (b) the right of CALFINCO to appoint at least one director so long as it owns at least 50% of Azul ’ s preferred shares outstanding resulting from the conversion of Class C preferred shares that were held as of August 3, 2016, (c) the right of Hainan to appoint three directors so long as it holds at least 20% of an economic interest in Azul, two directors so long as it holds at least 10% of an economic interest in Azul, and one director so long as it holds at least 5% of an economic interest in Azul, and (d) Mr. Neeleman ’ s right to appoint the remaining directors so long as TRIP ’ s former shareholders have the right to elect one or more directors pursuant to the above and subject to CALFINCO and Hainan ’ s right to appoint directors pursuant to the above; and (iii) certain restrictions on transfers of shares by the Principal Common Shareholders and the Principal Preferred Shareholders. The Post-IPO Shareholders ’ Agreement replaces that certain Fifth Amended and Restated Shareholders ’ Agreement dated as of August 3, 2016. The Post-IPO Shareholders ’ Agreement is attached hereto. About Azul Azul (B3: AZUL4, NYSE: AZUL), the largest airline in Brazil by number of cities served, offers 739 daily flights to 102 destinations. With a fleet of 123 aircraft and more than 10,000 crewmembers, the company has a network of 202 non-stop routes as of June 30, 2017.Among other awards, Azul was named third best airline in the world by TripAdvisor Travelers' Choice in 2017, best low cost carrier in South America for the seventh consecutive time by Skytrax in 2017, and was also considered the best regional leader in 2016 by Flight Airline Business. For more information visit www.voeazul.com.br/ir . Contact Investor Relations Tel: +55 11 4831 2880 invest@voeazul.com.br Shareholders’ Agreement by and among TRIP Participações S.A., TRIP Investimentos Ltda., Rio Novo Locações Ltda., CALFINCO Inc. Hainan Airlines Co., Ltd. and David Gary Neeleman and as intervening and consenting party, AZUL S.A. Dated September 1 st , 2017 2 Shareholders’ Agreement This Shareholders Agreement (“ Agreement ”) is entered into by and among the following parties: By and among, (a) TRIP Participações S.A . , a corporation, with head office in the City of Cariacica, State of Espirito Santo, at Rodovia BR 262, Km 05, Campo Grande, CEP 29.145-901, registered as taxpayer under CNPJ/MF No.09.229.532/0001-70, herein represented by its undersigned legal representatives (“ TRIP Participações ”); (b) TRIP Investimentos Ltda . , a limited liability company, with head office in the City of Cariacica, State of Espírito Santo, at Rodovia BR 262, Km 05, Campo Grande, CEP 29145-901, registered as taxpayer under CNPJ/MF No.15.300.240/0001-89, herein represented by its undersigned legal representatives (“ TRIP Investimentos ”); (c) Rio Novo Locações Ltda ., a limited liability company with head office in the City of Cariacica, State of Espirito Santo, at Rodovia BR 262, Km 6,3, Sala 208,, CEP 29.157-405, registered as taxpayer under CNPJ/MF No.04.373.710/0001-18, herein represented by its undersigned legal representatives (“ Rio Novo ” and, together with TRIP Participações and TRIP Investimentos, the “ TRIP’s Shareholders ”); (d) CALFINCO, Inc. (“ Calfinco ”), a corporation organized under the laws of the State of Delaware, United States of America, having its principal place of business at 233 South Wacker Dr, Chicago, IL 60606; (e) Hainan Airlines Co., Ltd. , a limited company organized and existing under the laws of the People’s Republic of China, with its headquarters in the Haikou City, Hainan Province, at HNA Plaza, No. 7 Guoxing Road, with the Chinese Company Registration No. 460000400002151, herein represented by its undersigned legal representatives (“ HNA ”); and (f) David Gary Neeleman , Brazilian, married, bearer of RG no.53.031.273-6 SSP/SP, registered in the CPF/MF under no.744573731-68, undersigned (“ Neeleman ” and, together with TRIP’s Shareholders, Calfinco and HNA, “ Shareholders ” or “ Parties ” and each individually a “ Shareholder ” or “ Party ” as appropriate); and And in the capacity of intervening and consenting party, (f) AZUL S.A. , a corporation with head office in the City of Barueri, State of São Paulo, at Av. Marcos Penteado de Ulhoa Rodrigues, 939, 8 th floor, Condominio Castelo Branco Office Park, Tamboré, Barueri, São Paulo, 06460-060, registered as taxpayer under CNPJ/MF No.09.305.9994/0001-29, herein represented by its undersigned legal representatives (the “ Company ”), 3 Preamble Whereas on May25 2012, the TRIP’s Shareholders and Neeleman, among other parties, entered into an Investment Agreement (“ Investment Agreement ”) through which they have established the general process of incorporation of the totality of shares issued by TRIP Linhas Aéreas S.A. (“TRIP”) into the Company, with the subsequent subscription of new shares issued by the Company by the Shareholders of TRIP, with no extinction of TRIP, pursuant to terms of Article252 of Federal Law No.6,404 dated December15, 1976 (as amended from time to time, “ Corporations Law ”) (“ Merger of Shares ”). Whereas Calfinco and the Company entered into an Investment Agreement, dated as of June 26, 2015 (the “ Calfinco Investment Agreement ”), pursuant to which the Company agreed to issue and Calfinco agreed to subscribe for Class C Preferred Shares which were subsequently mandatorily converted into Preferred Shares in connection with the IPO (as defined below) of the Company. Whereas HNA and the Company entered into an Investment Agreement, dated as of February 5, 2016 (the “ HNA Investment Agreement ”), pursuant to which the Company agreed to issue and HNA agreed to subscribe for Class D Preferred Shares which were subsequently converted into Preferred Shares. Whereas the Merger of Shares was effectually executed and formalized as of August 15 2012, and after several adjustment operations in the exchange ratio of shares of the Company, pursuant to the terms of the Investment Agreement, as well as the conversion of several classes of preferred and common shares previously intended for a single class of common and preferred shares, to those currently existing, the Shareholders have become, on this date, holders of the following proportion of Shares of the Company: S h a r e h ol d e r Co m m on S h a res Perce n t age of Co m m on S h a res ( %) Pre f er r ed S h a res Perce n t age of Pre f er r ed S h a res ( %) N e e l e m a n 622,406,638 67.0 11,438,402 3.6 T
